        Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 1 of 21



                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :

         v.                               :    CRIMINAL NO. 3:CR-19-32

JONNIE BAKER,                             :         (JUDGE MANNION)
ALEXANDER MARTINEZ
                                          :
                  Defendant
                                          :

                                MEMORANDUM
        Before the court are the following eight pre-trial motions filed by the

defendant Alexander Martinez: (1) a motion to compel disclosure of

confidential informants, (Doc. 34); (2) a motion for discovery under Rule 16,

(Doc. 35); (3) a motion for a hearing to determine conspiracy, (Doc. 36); (4)

a motion to produce grand jury transcripts, (Doc. 37); (5) a motion for

disclosure under Rules 404(b) and 609, (Doc. 38); (6) a motion for disclosure

under Rule 807, (Doc. 39); (7) a motion for a bill of particulars, (Doc. 40); and

(8) a motion to produce the government’s expert information, (Doc. 41).


   I.     BACKGROUND

        On January 22, 2019, Martinez and his co-defendant, Jonnie Baker,

were indicted with conspiracy to possess with intent to distribute

methamphetamine and cocaine base (Count I), possession with intent to

distribute    heroin   (Count   II),   possession   with   intent   to   distribute
         Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 2 of 21




methamphetamine (Count III), possession with intent to distribute cocaine

base (Count IV), possession of firearms in furtherance of a drug trafficking

crime (Count V), possession of a firearm with an obliterated serial number

(Count VII).1 The Indictment also contained a forfeiture allegation, seeking

property associated with the alleged illegal activity. (Doc. 1).

         On March 19, 2019, Martinez appeared before the court and pleaded

not guilty to the indictment. (Doc. 27). On April 14, 2019, Martinez filed the

present motions, as well as a brief in support. (Doc. 42). On April 23, 2019,

the government filed a brief in opposition. (Doc. 43).

         On September 21, 2020, the court conducted a final pre-trial

conference, during which it preliminarily issued its rulings on the motions.

(Doc. 104). This memorandum sets forth the court’s reasoning.


   II.       DISCUSSION

   1. Motion to Compel Disclosure of Confidential Informants

         In this motion, Martinez argues, in broad terms, that disclosure of any

confidential informants by the government is necessary to prepare a

defense, to test the credibility of the informants’ credibility, to ascertain


         1
       In Count VI, Baker alone was charged with being a felon in
possession of firearms.
                                       -2-
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 3 of 21




informants’ relationship to the defendant and the other charges, to discover

the entire scope of that relationship, as well as to discover exculpatory

information.

      “What is usually referred to as the informer’s privilege is in reality the

Government’s privilege to withhold from disclosure the identity of persons

who furnish information of violations of law to officers charged with

enforcement of that law.” United States v. Rivera, 524 Fed.App’x 821, 826

(3d Cir.2013) (quoting Roviaro v. United States, 353 U.S. 53, 59 (1957)).

“‘The scope of the privilege is limited by its underlying purpose,’ . . . which is

‘the furtherance and protection of the public interest in effective law

enforcement.’” Id. at 826-27 (internal citations omitted). “The Government

may be required to disclose an informant’s identity when ‘(1) the [informant’s]

possible testimony was highly relevant; (2) it might have disclosed an

entrapment; (3) it might have thrown doubt upon the defendant’s identity;

and (4) the informer was the sole participant other than the accused, in the

transaction charged.’” Id. at 827 (citations omitted).

      It is within the district court’s discretion in deciding such a motion to

compel the disclosure of a confidential informant’s identity. United States v.




                                      -3-
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 4 of 21




Goode, 486 Fed.App’x 261, 264 (3d Cir. 2012). The Third Circuit has

explained:

             The Supreme Court has held that the government’s
             interest in its informant’s confidentiality “must give
             way,” Roviaro v. United States, 353 U.S. 53, 61
             (1957), only if the informant’s identity is “relevant and
             helpful to the defense of the accused, or is essential
             to a fair determination of a cause,” Id. at 60-61. We
             have held that the defendant bears the burden of
             showing why he has a “specific need” for the
             disclosure of the informant’s identity. United States v.
             Jiles, 658 F.2d 194, 197 (3d Cir. 1981) (citations
             omitted). “[M]ere speculation” that the informant’s
             testimony would be “helpful to [a] defendant's case is
             not sufficient.” Id. (citations omitted).

Goode, 486 Fed.App’x at 264-65.

      In its response, the government indicates that there are no confidential

sources to provide, though it does not foreclose the possible use of

“historical” confidential informants at trial if their testimony is relevant and

admissible. However, the government correctly notes that Martinez has not

set forth any specific need for disclosure beyond a general desire for such

information, which is a prerequisite to granting such a request. See United

States v. Jiles, 658 F.2d 194, 196 (3d Cir.1981).

      In light of Martinez’s failure to identify a specific reason for the identity

of confidential informants, as well as the government’s indication that there


                                       -4-
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 5 of 21




are no confidential sources to provide at this point, the court will DENY the

motion. (Doc. 34).


  2. Motion for Full Discovery under Rule 16

     In this motion, Martinez seeks an order directing the government to

turn over any and all material under Federal Rule of Civil Procedure 16,

including his statements and the statements of his alleged co-conspirators.

     The government indicates that it is well aware of its obligations under

Rule 16, and that it has provided and will continue to provide discovery to

the defense in accordance with Rule 16.

     In United States v. Yawson, the court noted,

           Generally, governmental disclosure of evidence in
           criminal cases is governed by Federal Rule of
           Criminal Procedure 16(a). The United States Court
           of Appeals for the Third Circuit has recognized that
           discovery in criminal cases is limited to those areas
           delineated in Rule 16(a)(1) “with some additional
           material being discoverable in accordance with
           statutory pronouncements and the due process
           clause of the Constitution.” United States v. Ramos,
           27 F.3d 65, 68 (3d Cir. 1994). As a general matter,
           these other areas are limited to the Jencks Act and
           materials available pursuant to the “Brady doctrine.”
           Id.

Yawson, 2014 WL 3401663, at *1 (W.D.Pa. July 10, 2014).

     Significantly, “[d]istrict courts of the Third Circuit have consistently held

that Rule 16 does not provide for the discovery of a co-conspirator’s
                                -5-
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 6 of 21




statement.” United States v. Cheatham, 500 F.Supp.2d 528, 538 (W.D.Pa.

2007) (collecting cases). The court agrees that the government is not

required to produce the statements of Martinez’s co-conspirator “because

such statements are not [his] own statement under Rule 16(a)(1)(A).” Id. at

538. Therefore, the court will DENY the motion. (Doc. 35).

     To the extent that Martinez seeks information which does not fall under

Rule 16(a), the court will DENY his request for early or pre-trial disclosure,

including statements made by co-conspirators. United States v. Grier, 2012

WL 5614087, at *5 (W.D.Pa. Nov. 15, 2012) (“The plain language of the

Jencks Act, 18 U.S.C. §3500, the overwhelming precedent . . ., and our court

of appeals well-settled position on the matter makes clear that the Court

cannot mandate disclosure prior to the day on which the witness testifies at

trial.”). Rather, these requests constitute Jencks material which the

government has indicated it will provide to him at the appropriate time

pursuant to the Jencks Act, 18 U.S.C. §3500. Thus, the court will only direct

the government to provide any such statements made by co-conspirators to

Martinez at the appropriate time pursuant to the Jencks Act.




                                    -6-
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 7 of 21




   3. Motion for a Pre-Trial Hearing to Determine the Existence of a
      Conspiracy

      Martinez additionally seeks a pre-trial evidentiary hearing, or a James

hearing, to determine the existence of a conspiracy and the admissibility of

any co-conspirator statements related to the conspiracy. The court will not

conduct a pre-trial hearing, since there is no requirement under the Federal

Rules of Evidence that the government first prove the existence of a

conspiracy prior to the admission of any such statement.

      There is no doubt that the government can admit statements of co-

conspirators pursuant to a hearsay exception in Federal Rule of Evidence

801(d)(2)(E). In Grier, the court explained,

            Federal Rule of Evidence 801(d)(2)(E) provides an
            exception to the hearsay rule to admit into evidence
            statements of a co-conspirator made during the
            course of and in furtherance of a conspiracy. Before
            any such statement may be admitted, however, the
            proponent must establish by a preponderance of the
            evidence that (i) the conspiracy existed; (ii) both the
            defendant and the declarant were members of the
            conspiracy; and (iii) the statement was made in the
            course of the conspiracy and in furtherance of the
            conspiracy. United States v. McGlory, 968 F.2d 309,
            333 (3d Cir.1992). In determining whether the
            statement is admissible as a statement of a
            coconspirator, the court may consider the statement
            itself. Bourjaily v. United States, 483 U.S. 171, 181
            (1987).

      Grier, 2012 WL 5614087, at *5.

                                     -7-
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 8 of 21




      “Due to the complexity of some conspiracies, it may be difficult, if not

impossible, for the government to establish the conspiracy and the

participation of the co-conspirators before seeking admission of a co-

conspirator’s statements.” Id. at *6. In such cases, “the co-conspirator’s

statements can be conditionally admitted into evidence, provided that the

government establishes the existence of the conspiracy and each

conspirator's participation therein before it closes its case.” Id. However, to

avoid a later problem at trial if the court conditionally admits a co-

conspirator’s statement and then the government subsequently fails to meet

its burden to admit the statement by showing that it was made in furtherance

of the conspiracy, “district courts in some circuits have conducted pretrial

hearings, referred to as ‘James hearings,’ to [preliminarily] determine the

existence of a conspiracy.” Id.

     However, the Third Circuit “has never required district courts to hold a

James hearing, and has cautioned that the procedure of conditionally

admitting conspiracy evidence ‘should be carefully considered and sparingly

utilized by the district courts.’” Id. (quoting United States v. Continental

Group, 603 F.2d 444, 457 (3d Cir.1979)).




                                     -8-
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 9 of 21




      Regardless, a James hearing is not “mandatory.” United States v.

Williams, 264 F.3d 561, 576 (5th Cir.2001) (stating that the decision to hold

a James hearing is left to the sound discretion of the trial judge); see also

Continental Group, 603 F.2d at 456 (Third Circuit held that “the order of proof

at trial is a matter committed to the discretion of the trial judge.”).

      As the government observes, “[t]he trial court’s determination that a

conspiracy existed need only be supported by ‘slight evidence’ in order to

admit co-conspirator statements.” (Doc. 43, at 9) (quoting United States v.

Provenzano, 620 F.2d 985, 999 (3d Cir.1980)). The government also states

that a James hearing “would involve not only a ‘mini-trial,’ but could also

reveal witnesses[’] identities which the government has sought to protect.”

(Doc. 43, at 12).

      Thus, based on its discretion and its knowledge of the facts of this

case, the court will DENY Martinez’s motion, (Doc. 36), for a James pre-trial

hearing to determine the existence of a conspiracy and the admissibility of

statements of alleged co-conspirators. Additionally, the court will also DENY

Martinez’s motion insofar as it seeks pre-trial disclosure of co-conspirator

statements for the reasons set forth above in the court’s analysis of

Martinez’s Rule 16 motion. Further, the order of the witnesses that the

                                       -9-
     Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 10 of 21




government calls at trial and the order of its evidence will not be modified.

At trial, “the Court [will] conditionally admit the evidence [regarding

statements of co-conspirators, including hearsay evidence] and later

evaluate whether the government has met its obligation to prove the

existence of the conspiracy and the co-conspirators[’] involvement therein.”

Grier, 2012 WL 5614087, at *6.


  4. Motion to Disclose Grand Jury Transcripts
     Next, Martinez moves to have the government disclose the grand jury

transcripts pursuant to Federal Rule of Criminal Procedure 6(e)(3)(E)(ii).

      “As a matter of public policy, grand jury proceedings generally must

remain secret except where there is a compelling necessity.” United States

v. Procter & Gamble, 356 U.S. 677, 682 (1957).

           “The decision to permit disclosure [of grand jury
           transcripts] is within the discretion of the trial court
           judge who must assess whether the need for
           disclosure overbalances the requirements of
           secrecy.” United States v. Mahoney, 495 F.Supp.
           1270, 1272 (E.D.Pa.1980). Federal Rule of Criminal
           Procedure 6(e)(3)(E) provides, inter alia, that “[t]he
           court may authorize disclosure—at a time, in a
           manner, and subject to any other conditions that it
           directs—of a grand-jury matter: (i) preliminarily to or
           in connection with a judicial proceeding; (ii) at the
           request of a defendant who shows that a ground may
           exist to dismiss the indictment because of a matter
           that occurred before the grand jury . . . .”
           Fed.R.Crim.P. 6(e)(3)(E)(i)-(ii).
                                    - 10 -
     Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 11 of 21




United States v. Bunty, 617 F.Supp.2d 359, 372 (E.D.Pa.2008).

      “In order to be entitled to grand jury information during discovery in a

criminal matter, a defendant must demonstrate to the Court a ‘particularized

need’ for the information that overrides the secrecy afforded to the grand

jury.” United States v. Mariani, 7 F.Supp.2d 556, 564 (M.D.Pa.1998). “[T]he

burden is on the party seeking disclosure to show a ‘particularized need’

that outweighs the need for secrecy.” In re Grand Jury Subpoena, 103 F.3d

234, 239 (2d Cir.1996).        “ Vague allegation[s], however, [do] not

demonstrate a particularized need for disclosure.” United States v. Minerd,

299 Fed. App’x 110, 111 (3d Cir.2008); see also Nguyen, 314 F.Supp.2d at

616 (noting that the party seeking disclosure cannot satisfy its burden with

“conclusory or speculative allegations of misconduct”).

     Here, the court finds that Martinez has failed to meet his burden of

showing a particularized need to obtain the grand jury transcripts of trial

witnesses prior to trial. Thus, the court will DENY IN PART Martinez’s

motion, (Doc. 37), for pre-trial disclosure of grand jury transcripts. However,

the court will GRANT IN PART the motion and direct the government to

immediately provide Martinez with the grand jury transcripts of his own

testimony if he testified before the grand jury. The court will also direct the

                                    - 11 -
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 12 of 21




government to provide him with the grand jury transcripts for any witness

who will testify at trial during the government’s case-in-chief at the

appropriate time, in accordance with the Jencks Act.


   5. Motion for Disclosure of Rule 404(b) and Rule 609 Information

      In this motion, Martinez moves to compel the government to produce

any information that it will use at trial pursuant to Federal Rules of Evidence

404(b) and 609. Namely, he seeks to have the court order the government

to provide him with written pre-trial notice of any uncharged misconduct

evidence that it intends to use at trial. Although he does not state as much,

he appears to request that this notice be provided immediately.

      While “evidence of a crime, wrong or other act is not admissible to

prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character,” such evidence may be

admissible for another purpose, such as proving “motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake or lack of

accident,” provided that, upon request by the defendant, the government

must provide reasonable notice in advance of trial, or during trial for good

cause, of the general nature of any such evidence it intends to introduce at

trial. Fed.R.Evid. 404(b).
                                    - 12 -
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 13 of 21




      Evidence is admissible under Rule 404(b) if (1) it has a proper purpose

under Rule 404(b); (2) it is relevant under Rules 401 and 402; (3) the

probative value of the evidence is not substantially outweighed by the danger

of unfair prejudice under Rule 403; and (4) the court charges the jury to

consider it only for the limited purpose for which it is admitted. United States

v. Vega, 285 F.3d 256, 261 (3d Cir.2002).

      Rule 609 provides that, when attacking a testifying defendant’s

character for truthfulness via evidence of a criminal conviction, evidence that

the defendant has been convicted of any crime punishable by death or

imprisonment for over one year must be admitted if the court finds that the

probative   value   of   that   evidence      outweighs   it   prejudicial   effect.

F.R.E.609(a)(1)(B). Rule 609 additionally provides that evidence that any

witness has been convicted of any crime must be allowed, regardless of

punishment, “if the court can readily determine that establishing the elements

of the crime required proving—or the witness’s admitting—a dishonest act

or false statement.” F.R.E.609(a)(2).

      With respect to notice, Rule 609 states that the government must

provide “reasonable advance written notice” of its intent to use the evidence




                                     - 13 -
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 14 of 21




if “more than 10 years have passed since the witness’s conviction or release

from confinement for it, whichever is later.” F.R.E. 609(b).

      “Rule 609 permits evidence of a prior felony conviction to be offered to

impeach a testifying witness. However, when the testifying witness is also

the defendant in a criminal trial, the prior conviction is admitted only ‘if the

probative value of the evidence outweighs its prejudicial effect to that

defendant.’” United States v. Caldwell, 760 F.3d 267, 286 (3d Cir.2014)

(quoting F.R.E. 609(a)(1)(B)). The Third Circuit has held that this Rule

“reflects a heightened balancing test” with a “predisposition toward

exclusion” and, that “[a]n exception [to exclusion of the evidence] is made

only where the prosecution shows that the evidence makes a tangible

contribution to the evaluation of credibility and that the usual high risk of

unfair prejudice is not present.” Id. (citation omitted). “When offering a prior

conviction to impeach a testifying defendant, the government bears the

burden of satisfying the heightened balancing test set out in Rule

609(a)(1)(B).” Id. at 289.

      The Third Circuit has “recognized four factors that should be

considered when weighing the probative value against the prejudicial effect

under this heightened test.” Caldwell, 760 F.3d at 286. The four factors are


                                     - 14 -
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 15 of 21




“(1) the kind of crime involved; (2) when the conviction occurred; (3) the

importance of the [defendant’s] testimony to the case; [and] (4) the

importance of the credibility of the defendant.” Id. at 286 (internal quotation

marks omitted).

      Here, while the government does not indicate whether it has

determined if any Rule 404(b) or Rule 609 evidence will be used against

Martinez, it states that it is aware of the notice requirements of Rules 404(b)

and 609.

      The court will DENY IN PART Martinez’s motion, (Doc. 38), with

respect to Rule 404(b) evidence, insofar as he seeks immediate disclosure

of that evidence. However, the court finds that, in this case, reasonable

notice is ten days and the government is directed to provide him with notice

of all Rule 404(b) evidence that it intends to use against him at least ten days

prior to trial. See United States v. Taylor, 2018 WL 1960669, at *7 (M.D.Pa.

Apr. 26, 2018) (finding seven-days to ten-days-notice reasonable). Thus, the

court will GRANT IN PART Martinez’s motion only to the stated extent

regarding ten-day pre-trial notice of Rule 404(b) evidence.

      In the event that the government seeks to use Rule 609 evidence of

any of Martinez’s prior crimes of dishonesty or felony convictions, the court


                                     - 15 -
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 16 of 21




will consider the Bedford factors at the appropriate time, if Martinez testifies

at trial. However, the court will direct the government to indicate to defense

counsel in advance of trial which, if any, prior convictions it will use for

impeachment if Martinez does testify at trial—i.e., to provide reasonable pre-

trial notice. As such, the court will DENY IN PART Martinez’s motion with

respect to immediate pre-trial notice of the government’s intention to offer

Rule 609 evidence.


   6. Motion for Disclosure under Rule 807

      Martinez moves to compel the government to immediately disclose any

hearsay statements it intends to introduce pursuant to the hearsay exception

in Federal Rule of Evidence 807. Rule 807 is known as the residual

exception. This exception allows a hearsay statement to avoid exclusion by

the rule against hearsay, even if the statement is not specifically covered by

an exception in Rule 803 or Rule 804, if certain criteria are established. Such

a statement “is admissible only if the proponent gives an adverse party

reasonable notice of the intent to offer the statement—including its

substance and the declarant’s name—so that the party has a fair opportunity

to meet it.” F.R.E. 807(b).



                                     - 16 -
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 17 of 21




      The government does not indicate whether it, at present, intends to

introduce such evidence, but once again states that it is aware of the notice

requirements for such evidence. The court is satisfied that the government

will provide Martinez with the requisite pre-trial notice if it intends to offer

evidence under Rule 807. As such, Martinez’s motion for immediate notice,

(Doc. 39), will be DENIED.


   7. Motion for Bill of Particulars

      In this motion, Martinez alleges that the government has failed to

provide any meaningful discovery and requests and asks that the

government identify any undisclosed and unidentified co-conspirators, aiders

and abettors, and other individuals involved in the criminal acts charged,

particularly where the government intends to call such persons as witnesses.

      “The purpose of the bill of particulars is to inform the defendant of the

nature of the charges brought against him to adequately prepare his

defense, to avoid surprise during the trial and to protect him against

a second prosecution for an inadequately described offense.” United

States v. Addonizio, 451 F.2d 49, 63-64 (3d Cir.1971). A bill of particulars

is not a discovery tool for the defendant, but rather is appropriate only when

“an indictment’s failure to provide factual or legal information significantly
                                     - 17 -
     Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 18 of 21




impairs the defendant’s ability to prepare his defense or is likely to lead to

prejudicial surprise at trial.” United States v. Rosa, 891 F.2d 1063, 1066 (3d

Cir.1989). “A bill of particulars, unlike discovery, is not intended to provide

the defendant with the fruits of the government’s investigation.” United

States v. Smith, 776 F.2d 1104, 1111 (3d Cir.1985).

      Additionally, “a motion for a bill of particulars, which if granted requires

the Government to ‘give the defendant only that minimum amount of

information necessary to permit the defendant to conduct his own

investigation’ of the allegations against him or her.” United States v.

Thomas, 2016 WL 3148204, *1 (E.D.Pa. June 2, 2016) (quoting Smith, 776

F.2d at 1111 (emphasis in original)). “[T]rial judges must be allowed to

exercise broad discretion in order to strike a prudent balance between the

defendant’s legitimate interest in securing information concerning the

government’s case and numerous countervailing considerations ranging

from the personal security of witnesses to the unfairness that can result

from forcing the government to commit itself to a specific version of the facts

before it is in a position to do so.” United States v. Rosa, 891 F.2d

1063,1066 (3d Cir.1989). In considering a request for a bill of particulars,

the court must be cognizant of the fact that, “[a]s with the indictment, there

                                      - 18 -
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 19 of 21




can be no variance between the notice given in a bill of particulars and the

evidence at trial.” Smith, 776 F.2d at 1111.

      Here, the government argues that the Indictment is more than sufficient

to inform Martinez of the nature of the charges against him, to avoid surprise

to him at trial, and to enable him to prepare his defense and, thus, there is

no need for a bill of particulars. Having reviewed the Indictment, (Doc. 1),

which contains the elements of the offenses and applicable dates, as well as

pertinent details of the offenses, the court agrees that it provides Martinez

sufficient information to prepare a defense.2 Accordingly, the motion for a bill

of particulars, (Doc. 40), is DENIED.


   8. Motion to Produce the Government’s Expert Information

      Finally, Martinez requests that the government provide him with its

expert information pursuant to Federal Rule of Criminal Procedure

16(a)(1)(G). This Rule provides, “At the defendant’s request, the government


      2
       Although Martinez alleges in his motion that the government has not
provided any meaningful discovery, a recent motion in limine filed by Baker,
(Doc. 94), in which Martinez joins, (Doc. 96), attached various exhibits
received in discovery including the affidavit of probable cause in support of
the search warrant, the narrative reports of various officers, and the 911
records. In light of this discovery, as well as the information set forth in the
Indictment, (Doc. 1), a bill of particulars is unnecessary.


                                     - 19 -
      Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 20 of 21




must give to the defendant a written summary of any testimony that the

government intends to use under Rules 702, 703, or 705 of the Federal Rules

of Evidence during its case-in-chief at trial.” Fed.R.Crim.P.16(a)(1)(G). The

summary “must describe the witness’s opinions, the bases and reasons for

those opinions, and the witness’s qualifications.” Id. The purpose of this

disclosure is to provide the defendant “a fair opportunity to test the merit of

the expert’s testimony through focused cross-examination.” Advisory

Committee Notes to 1993 Amendment of Fed.R.Crim.P.16.

      In its response, the government again states that it is aware of its

obligations under Rule 16, as well as Rules 702, 703, and 705, but it does

not indicate whether it has provided Martinez this information.

      In light of the approaching October 19, 2020 trial date, the court will

GRANT Martinez’s motion, (Doc. 41), and direct the government to provide

Martinez with its expert information, including the names of the experts it

intends to call in its case-in-chief, the curriculum vitae for each expert, and a

summary of each expert’s testimony.




                                     - 20 -
           Case 3:19-cr-00032-MEM Document 106 Filed 09/23/20 Page 21 of 21




    III.     CONCLUSION

           In light of the foregoing analysis, Martinez’s eight pre-trial motions,

(Doc. 34; Doc. 35; Doc. 36; Doc. 37; Doc. 38; Doc. 39; Doc. 40; Doc. 41),

will be GRANTED IN PART and DENIED IN PART. An appropriate order will

follow.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: September 23, 2020
19-32-01




                                        - 21 -
